NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
MAG INSTRUMENT, INC.,
Appellant,
V.
THE BRINKMANN CORPORATION",. `
C'r0ss-Appellant.
2011-1052, -1053
(0pp0S1ci0n N0S. 91164169, 91164340, and 91163534)
Appeal from the United States Patent and Trademark
Office, Trade1nark Trial and Appeal B0ard.
ON MOTION
ORDER
l\/lag Instrument, Inc. moves for a 14-day extension of
ti1ne, until January 17, 2011, to file its principal brief,
until February 14, 2011, for The Brinkrnann Corporation
to file its principal brief, until April 11, 2011 for l\/lag
lnStru1nent, Inc. to file its reply brief, and until Apr_il 25,

2
2011 for The Brink1nann Corporation to file its reply
brief
Upon consideration thereof
lT IS ORDERED THATZ
The motion is granted
FoR THE CoURT
 0 6'2mU /s/ Jan Horba1y
Date J an Horba1y § .
C1erk
cc: Robert C. Weiss, Esq.
Gary A. Clark, Esq.
321 FlLEo
U - GUURT OF APFEALS FOR
~sTHE FEDERAL ClRCUlT
DEC 06 2013
JAN HORBALY
CLERK